DETAILED ACTION
This communication is response to the application filed 06/09/2020. Claims 1-10 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,715,642 (hereafter Patent ‘642). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are claiming the same limitations with minor difference. Applicant is merely claiming the method aspect of apparatus claimed in Patent ‘642. Thus, all the limitations of claims 1-10 of current application are transparently found in in claims 1-14 of Patent ‘642. Therefore, both set of claims are obvious variant of each other.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2006/0034273 to Tamura (hereafter Tamura) in view of US Pub. 2013/0028271 to Limberg (hereafter Limberg).

Regarding claim 2, Tamura discloses a method of transmitting a data signal in sync with a clock signal in a DTV receiver (see Tamura, Fig 1, synchronizing unit 101; Fig 4, synchronizing unit 401), the method comprising the step of: 
performing demodulation processing and error correction processing on an input carrier wave and outputting signals resulting from these types of processing (see Tamura, ¶ 0030 and ¶ 0052: the tuner 47 frequency-selects a targeted carrier wave from received electric waves, demodulates and error-corrects the carrier wave); 
acquiring a transport stream (TS) packet included in the signals (see Tamura, ¶ 0030 and ¶ 0052: selects a transport stream from the carrier wave to thereby output the transport stream; ¶ 0032: the synchronizing unit detects leading data from the inputted transport stream (TS), and then extracts and outputs a transport stream packet (TSP); ¶ 0046); 
acquiring a variable-length packet included in the signals (see Tamura, ¶ 0007: the fifth byte and thereafter of the transport stream packet (TSP) are comprised of an adaptation field of a variable length (N bytes) and a payload of a variable length (188-4-N bytes)); and 
Tamura discloses a variable-length packet but does not explicitly disclose “selecting either the TS packet or the variable-length packet and outputting the selected packet as the data signal in accordance with an external signal”.
However, Limberg discloses acquiring a variable-length packet included in the signals (see Limberg, ¶ 0005; ¶ 0047; ¶ 0056; ¶ 0098); and 
selecting either the TS packet or the variable-length packet and outputting the selected packet as the data signal (see Limberg, ¶ 0005; ¶ 0047: the internet protocol 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of selecting either the TS packet or the variable-length packet and outputting the selected packet as the data signal in accordance with an external signal as taught by Limberg and incorporate it into the system of Tamura to provide diversity capability in digital television system (see Limberg, ¶ 0019).
Tamura in view of Limberg does not explicitly disclose selecting packet in accordance with an external signal.
However, since Limberg disclose selecting either the TS packet or the variable-length packet and outputting the selected packet as the data signal (see Limberg, ¶ 0047; ¶ 0098), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the selection in accordance with an external signal since it is well-known in the art to perform this teaching based on user design preference as evidenced by US Pub. 2002/0015426 to Kim (see ¶ 0031).

Regarding claim 3, Tamura discloses a method of transmitting a data signal in sync with a clock signal in a DTV receiver (see Tamura, Fig 1, synchronizing unit 101; Fig 4, synchronizing unit 401), the method comprising the step of: 

acquiring a transport stream (TS) packet included in the signals (see Tamura, ¶ 0030 and ¶ 0052: selects a transport stream from the carrier wave to thereby output the transport stream; ¶ 0032: the synchronizing unit detects leading data from the inputted transport stream (TS), and then extracts and outputs a transport stream packet (TSP); ¶ 0046); 
acquiring a variable-length packet included in the signals (see Tamura, ¶ 0007: the fifth byte and thereafter of the transport stream packet (TSP) are comprised of an adaptation field of a variable length (N bytes) and a payload of a variable length (188-4-N bytes)); and 
Tamura discloses a variable-length packet but does not explicitly disclose “selecting either the TS packet or the variable-length packet and outputting the selected packet as the data signal in accordance with an external signal, wherein the variable-length packet is not included in a TS packet”.
However, Limberg discloses acquiring a variable-length packet included in the signals (see Limberg, ¶ 0005; ¶ 0047; ¶ 0056; ¶ 0098); and 
selecting either the TS packet or the variable-length packet and outputting the selected packet as the data signal, wherein the variable-length packet is not included in a TS packet (see Limberg, ¶ 0005; ¶ 0047: the internet protocol encapsulator 2 is used only if the services for reception by stationary DTV receivers use internet-protocol (IP) 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of selecting either the TS packet or the variable-length packet and outputting the selected packet as the data signal, wherein the variable-length packet is not included in a TS packet as taught by Limberg and incorporate it into the system of Tamura to provide diversity capability in digital television system (see Limberg, ¶ 0019).

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2006/0034273 to Tamura (hereafter Tamura) in view of US Pub. 2013/0028271 to Limberg (hereafter Limberg) and further in view of US Pub. 2001/0007578 to Ran et al. (hereafter Ran).

Regarding claim 1, Tamura in view of Limberg discloses all the claim limitations (see rejection of claim 2) with exception of “wherein the variable-length packet is either a type length value (TLV) packet or an Internet Protocol (IP) packet”.
However, Ran discloses wherein the variable-length packet is either a type length value (TLV) packet or an Internet Protocol (IP) packet (see Ran, ¶ 0057: the present invention is also directed to providing a configurable error protection for a protocol which transports variable length packets over the channel interface. For 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the variable-length packet is either a type length value (TLV) packet or an Internet Protocol (IP) packet as taught by Ran and incorporate it into the system of Tamura to provides improved error protection and the possibility to employ robust soft-decision decoding (see Ran, ¶ 0001).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2006/0034273 to Tamura (hereafter Tamura) in view of US Pub. 2002/0015426 to Kim (hereafter Kim).

Regarding claim 4, Tamura discloses a method of transmitting a data signal in sync with a clock signal (see Tamura, Fig 1, synchronizing unit 101; Fig 4, synchronizing unit 401), the method comprising: 
performing demodulation processing and error correction processing on an input carrier wave and outputting signals resulting from these types of processing (see Tamura, ¶ 0030 and ¶ 0052: the tuner 47 frequency-selects a targeted carrier wave from received electric waves, demodulates and error-corrects the carrier wave); 

wherein the plurality of types of processing at least comprise:
acquiring a transport stream (TS) packet included in the signals to output the TS packet as the data signal (see Tamura, ¶ 0030 and ¶ 0052: selects a transport stream from the carrier wave to thereby output the transport stream; ¶ 0032: the synchronizing unit detects leading data from the inputted transport stream (TS), and then extracts and outputs a transport stream packet (TSP); ¶ 0046); and
acquiring a variable-length packet included in the signals to output the variable- length packet as the data signal (see Tamura, ¶ 0007: the fifth byte and thereafter of the transport stream packet (TSP) are comprised of an adaptation field of a variable length (N bytes) and a payload of a variable length (188-4-N bytes)); and 
Tamura does not explicitly disclose “the selection of type of processing in accordance with a command issued by a backend processor which receives a signal based on the data signal”.
However, Kim discloses selecting a type of processing among a plurality of types of processing in accordance with a command issued by a backend processor which receives a signal based on the data signal (see Kim, ¶ 0031).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught .
 
Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2005/0120374 to Stone et al.
US Pub. 2014/0328354 to Lachian Michael.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/           Primary Examiner, Art Unit 2464